DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	This application contains claims directed to the following patentably distinct species:
Category I: Attachment configurations
Species A: as shown by FIGs. 1-2, arms 18A-18N are attached to expandable element support structure 12
Species B: as shown by FIG. 3, arms 64A-64N are attached to expandable element 14
Category II: Arm shape configurations
Species a: as shown by FIG. 8A, arm 94A has a parabolic shape
Species b: as shown by FIG. 8B, arm 94B has a sinusoidal shape
Species c: as shown by FIG. 8C, arm 94C has a bell-curve shape
Species d: as shown by FIG. 8D, arm 94D has a helical shape
Species e: as shown by FIG. 8E, arm 94E has a brush shape
Category III: Movable element configurations
Species 1: as shown by FIG. 10A, rotational element 116A
Species 2: as shown by FIG. 10B, plunging element 116B
Species 3: as shown by FIG. 10C, vibrating element 116C
Species 4: as shown by FIG. 10D, vibrating/rotating element 116D
3.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each species as identified above. In addition, these species are not obvious variants of each other based on the current record.
4.	Applicant is required under 35 U.S.C. 121 to elect one species from each of the three categories outlined above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. For example, applicant could elect species A, species a, and species 1. Currently, claims 1-2, 11-13, 17-18, 20, 23, 25, and 27-29 appear to be generic.
5.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
10.	During a telephone conversation with Jessica Rauckman on November 4th, 2022, a provisional election was made without traverse to prosecute the invention of Species B, Species b, and Species 4, claims 1-2, 7-8, 10-13, 17-18, 20, 23, 25, and 27-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9, 16, 19, and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
11.	The disclosure is objected to because of the following informalities: in paragraph [0114], “a thrombus 36)” should read “a thrombus 36,”.  
12.	Appropriate correction is required.
Claim Objections
13.	Claims 12-13 and 27 are objected to because of the following informalities: in claims 12-13, “any of” should be deleted from “the medical device of any of claim 1,” and in claim 27, “and” should be deleted from “some of the smaller pieces; and a movable element”.  Appropriate correction is required.
Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

15.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
17.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
18.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
19.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
20.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
21.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expandable element is configured to capture” in claims 1, 27, and 28; and “movable element…configured to macerate” in claims 1, 27, and 28.
22.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
23.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
24.	Claims 1, 27, and 28 use the limitation “expandable element,” which invokes 112(f). In paragraph [0042] of the specification, “expandable element” is defined as “formed from a cut nitinol tube, similar to a stent, or from a nitinol mesh.”
25.	Claims 1, 27, and 28 use the limitation “movable element,” which invokes 112(f). In paragraph [0020] of the specification, “movable element” is defined as “formed from…a laser-cut nitinol frame or another self-expandable frame…[or] a laser-cut nitinol frame coupled to a manual expansion mechanism.”
Claim Rejections - 35 USC § 112
26.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


27.	Claims 7-8, 12, 16, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
28.	Claim 7 recites the limitation "the support structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this recitation is intended to refer back to previously recited “support member” in claim 1 or if it is intended to be a newly introduced structure. For the purpose of examination it will be treated as – the support member.  
29.	Claim 8 is rejected by virtue of its dependency on claim 7.
30.	Claim 12 recites the term “generally smooth”, which is a relative term which renders the claim indefinite. The term “generally smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to what level of smoothness is encompassed by “generally smooth”. 
Claim Rejections - 35 USC § 102
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claim(s) 1-2, 7, 10-11, 17-18, 23, 25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sos (U.S. Patent No. 10,231,751).
34.	Regarding claim 1, Sos discloses a medical device (100, as seen in FIGs. 10A-D and 11) comprising: an elongated support member (Col. 11, line 1 discloses guidewire 160; see annotated FIG. 10A below); an expandable element (C10:L13-14 disclose tubular mesh 110; see annotated FIG. 10A) disposed on the elongated support member (110 disposed on 160), a stationary element comprising a plurality of arms (Ring 130 and control wires 134a and 134b; see annotated FIG. 10A) wherein the plurality of arms is configured to segment a thrombus into smaller pieces as the thrombus moves through the stationary element (C15:L66-C16:L6, 134a and 134b may be manipulated in a way which segments the clot), wherein the expandable element is configured to capture at least some of the smaller pieces (C12:L42-55 disclose 110 capturing parts of the clot); and a movable element (C16:L7-14 disclose a plurality of maceration wires 197; see annotated FIG. 10A and FIG. 11) disposed radially inward from the stationary element (Annotated FIG. 10A illustrates that 197 is radially inward of 134a and 134b), the movable element configured to move relative to the stationary element to macerate the thrombus as the thrombus moves through the stationary element (C16:L10-14 disclose tubular mesh advanced distally of wires and C16:L29-31 rotating or translating 197 to macerate the clot).

    PNG
    media_image1.png
    286
    709
    media_image1.png
    Greyscale

35.	Regarding claim 2, Sos further discloses the movable element is configured to expand radially outward from a delivery configuration to a deployed configuration (C16:L15-35 disclose the plurality of wires 197 is in a collapsed form until the device reaches the target site, when 197 is expanded; see FIGs. 10A-10B), and the movable element is configured to move within a volume defined by the stationary element (FIG. 10A illustrates that 197 moves within the volume defined by control wires 134a and 134b).
36.	Regarding claim 7, Sos further discloses the movable element comprises a rotatable element (C16:L36-40 disclose macerator 200, which may comprise a plurality of wires 197 as previously disclosed is rotatable; see FIG. 11); and wherein the medical device further comprises a rotatable tube (hub 214, Fig. 11) disposed around the support structure (Fig. 11, hub 214 is disposed around support structure 160), wherein the rotatable element is coupled to the rotatable tube (FIG. 11 illustrates 200 is connected to 214) and is configured to rotate about a longitudinal axis of the support structure to rotate the rotatable element relative to the stationary element (C20: L35-49 disclose the macerator 200 rotating independently of 160; see FIG. 21C).
37.	Regarding claim 10, Sos further discloses the movable element comprises a vibrating element configured to oscillate radially inward and outward relative to the stationary element (C21:L5-10 and C21:L29-33 disclose 200 moves radially inward and outward upon expansion and compression, which C22:L21-25 discloses may be repeated, making the device capable of oscillating inward and outward; see FIGs. 21A-C).
38.	Regarding claim 11, Sos further discloses the expandable element defines an elongated basket that tapers in a distal direction (C10:L63-65 disclose tubular mesh 110 tapers at distal portion 112; FIG. 10A illustrates that 110 also forms an elongated basket).
39.	Regarding claim 17, Sos further discloses the expandable element comprises an expandable stent (FIG. 10A illustrates that tubular mesh 110 is a stent).
40.	Regarding claim 18, Sos further discloses the stationary element is configured to self-expand (C11:L19-21 disclose ring 130 being self-expanding).
41.	Regarding claim 23, Sos discloses the medical device further comprises an elongated wire configured to cause the movable element to expand or contract (C11:L29-44 disclose main control wire 132, which may be manipulated to expand or contract; see FIG. 9A).
42.	Regarding claim 25, Sos further discloses the plurality of arms of the stationary element comprises a first plurality of arms (C11:L29-30 disclose control wires 134a and 134b; see FIG. 10A), and where the movable element comprises a second plurality of arms extending generally along the elongated support member (C16:L7-14 disclose a plurality of maceration wires 197 which extend along the guidewire 160; see FIG. 10A).
43.	Regarding claim 27, Sos discloses a medical device (100; FIGs. 10A-D and 11) comprising: an elongated support member (C11:L1 discloses guidewire 160; see annotated FIG. 10A); an expandable element (C10:L13-14 disclose tubular mesh 110; see annotated FIG. 10A) disposed on the elongated support member (Annotated FIG. 10A illustrates 110 disposed on 160), wherein the elongated support member is positioned generally along a longitudinal axis extending from a proximal end of the expandable element to a distal end of the expandable element (FIG. 10A illustrates 160 extends from the proximal end of 110 to the distal end of 110), and wherein the distal end of the expandable element is slidably coupled to the elongated support member (FIGs. 10A-B illustrates that 110 is slidably coupled to 160), a stationary element comprising a plurality of arms (Ring 130 and control wires 134a and 134b; see annotated FIG. 10A) wherein the plurality of arms is configured to segment a thrombus into smaller pieces as the thrombus moves through the stationary element (C11:L29-30 disclose 134a and 134b may be manipulated in a way which segments the clot), wherein the expandable element is configured to capture at least some of the smaller pieces (C12:L42-55 disclose 110 capturing parts of the clot); and a movable element (C16:L7-14 disclose a plurality of maceration wires 197) disposed radially inward from the stationary element (Annotated FIG. 10A illustrates that 197 is radially inward of 134a and 134b), the movable element configured to move relative to the stationary element to macerate the thrombus as the thrombus moves through the stationary element (C16:L29-31 disclose rotating or translating 197 to macerate the clot); an actuator configured to control a motion of the movable element (C16:L36-58 disclose proximal hub 214 which is advanced to move 197; see FIG. 11); and a delivery catheter defining a delivery catheter inner lumen (C16:L1-6 disclose inner sheath 140 with an inner lumen), wherein the medical device is configured to be received in the delivery catheter lumen when the expandable element is in the delivery configuration (C15:L59-65 disclose 110 housed within 140 when in the retracted configuration; see FIG. 9C).
44.	Regarding claim 28, Sos discloses a method comprising using a medical device to macerate a thrombus (100; FIGs. 10A-D), where the medical device comprises; an elongated support member (C11:L1 discloses guidewire 160; see annotated FIG. 10A); an expandable element (C10:L13-14 disclose tubular mesh 110; see annotated FIG. 10A) disposed on the elongated support member (Annotated FIG. 10A illustrates 110 disposed on 160), a stationary element comprising a plurality of arms (Ring 130 and control wires 134a and 134b; see annotated FIG. 10A) wherein the plurality of arms is configured to segment a thrombus into smaller pieces as the thrombus moves through the stationary element (C11:L29-30 disclose 134a and 134b may be manipulated in a way which segments the clot), wherein the expandable element is configured to capture at least some of the smaller pieces (C12:L42-55 disclose 110 capturing parts of the clot); and a movable element (C16:L7-14 disclose a plurality of maceration wires 197) disposed radially inward from the stationary element (Annotated FIG. 10A illustrates that 197 is radially inward of 134a and 134b), the movable element configured to move relative to the stationary element to macerate the thrombus as the thrombus moves through the stationary element (C16:L29-31 disclose rotating or translating 197 to macerate the clot).
45.	Regarding claim 29, Sos further discloses using the medical device to macerate the thrombus comprises: navigating the medical device to a target site within the vasculature of a patient (C2:L20-22 disclose moving the clot extraction device to the target site of the clot); deploying the medical device from a delivery configuration to a deployed configuration (C2:L20-22 disclose expanding the device from the initial position); moving the medical device proximally through the thrombus while actuating a motion of the movable element (C2:L20-22 disclose moving the device through the clot); and withdrawing the medical device into a retrieval catheter (C2:L20-22 disclose retracting the medical device).
Claim Rejections - 35 USC § 103
46.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
47.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

48.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
49.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
50.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sos in view of Ray et al. (U.S. Patent App. No. 2014/0046243).
51.	Regarding claim 8, Sos discloses the invention substantially as claimed, as set forth for claim 7 including a rotatable element capable of oscillating. In Sos, the rotatable element is rotated manually, therefore Sos is silent regarding the rotatable element is configured to oscillate between a first rotational speed and a second rotational speed.
52.	Ray et al. teaches in the same field of endeavor of thrombus removal devices and discloses a rotatable element or agitator which can be rotated, oscillated and/or translated using a motor drive or manually ([0017]). Specifically, the agitator is configured to oscillate between a first rotational speed and a second rotational speed ([0025], [0078], [0099] discloses rotational speed of the agitator 80 is variable or adjustable as desired by user).
53.	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual operation of Sos to a motorized operation as taught by Ray et al. since it has been found that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Furthermore, having a motorized operation would enhance the ability of the device to break up and remove calcified thrombus (Ray et al. [0025]). It would have further been obvious to one of ordinary skill to incorporate the feature or variable rotational speeds in order to accommodate the needs of the user as taught by Ray.   
54.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sos in view of Brady et al. (U.S. Patent App. No. 2019/0239907).
55.	Regarding claim 12, Sos discloses the invention substantially as claimed, as set forth for claim 1 including a movable element (197; see annotated FIG. 10A). Sos is silent regarding the movable element defines a generally smooth surface.
56.	Brady et al. teaches in the same field of endeavor of clot removal devices and discloses a movable element having a smooth surface ([0541] discloses the outer layer of the engaging basket 471 having a smooth surface for the purpose of safely contacting the vessel wall; see FIGs. 22a-22e).
57.	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable element of Sos to have a smooth surface, as taught by Brady et al., for the purpose of having a safe contact with the artery wall (Brady et al. [0541]).
58.	Regarding claim 13, Sos discloses the invention substantially as claimed, as set forth for claim 1 including a movable element (197; see annotated FIG. 10A). Sos is silent regarding the movable element defines a surface having a plurality of protrusions.
59.	Brady et al. teaches in the same field of endeavor of thrombus removal devices and discloses a movable element defines a surface having a plurality of protrusions ([0541] discloses the inner layer of the engaging basket 471 having projections for the purpose of enhancing clot engagement; see FIGs. 22a-22e).
60.	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable element of Sos to have projections, as taught by Brady et al., for the purpose of enhancing clot engagement (Brady et al. [0541]).
61.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sos in view of Martin (U.S. Patent No. 8801748).
62.	Regarding claim 20, Sos discloses the invention substantially as claimed, as set forth for claim 1 including an elongate support member (160; see annotated FIG. 10A). Sos is silent regarding the elongated support member defining a plurality of openings configured to release a lytic agent to dissolve the thrombus.
63.	Martin teaches in the same field of endeavor of thrombus removal devices (10; see Fig 1) having an elongated support member which includes a plurality of openings configured to deliver substances (C26:L60-65 disclose structure 400 having a number of ports 408 wherein the device is capable of delivering lytic agents).
64.	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated support member of Sos to have a plurality of openings, as taught in Martin, for the purpose of delivering agents along the length of the device rather than only at the opening (Martin Col. 26, lines 60-65).
Conclusion
65.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES RYAN MCGINNITY whose telephone number is (571)272-0573. The examiner can normally be reached M-F 8 am-4:30 pm.
66.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
67.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
68.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JRM/Examiner, Art Unit 4188                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771